CARRIER HEAD OF POLISHING APPARATUS AND MEMBRANE USED THEREIN
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, drawn to Figs. 1-10 in the reply filed on 1/12/22 is acknowledged.
Claims 5, 7-10, 12, and 22-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/22.
Drawings
The drawings are objected to because the first fixing flap (121) is not shown to include a first and second inclined part; Examiner believes applicant is describing the second fixing flap (122) as what is claimed as the first fixing flap (121), and therefore is inconsistent with the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claim 1 objected to because of the following informalities: “the substrate”, should read “a substrate”.
Claim 11 objected to because of the following informalities: “the upper part”, should read “an upper part”.
Claim 14 objected to because of the following informalities: “formed as one of flat surface, curved surface”.  Examiner believes the claim is intended to recite, “formed as one of a flat surface or a curved surface” and is interpreted as such.  
Claim 17 objected to because of the following informalities: “a first connection part of connecting the side portion and the second fixing flap”, should read, “a first connection part connecting the side portion and the first fixing flap”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 11, 13-21, and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites, “wherein the first fixing flap extends from one of the side portion and the first fixing flap”; it is unclear how the first fixing flap extends from the first fixing flap.  Referring to elected Fig. 9B, the claim is interpreted as, “wherein the first fixing flap (122) extends from the side portion (120) and a second fixing flap (121)”.  Further, referring to the drawing objection, Examiner believes all recitations of “first fixing flap” should be “second fixing flat”.  
Claim 3 recites, “wherein the second fixing flap includes a third extending part which is connected with the second inclined part and extends upwards away from the bottom”.  Examiner believes this claim is properly supported by the specification and the drawings, however not properly supported by claim 1, from which it depends.  Referring to the drawing objection and previous 112(b) rejection of claim 1, Examiner believes all recitations of “first fixing flap” in claim 1 should be amended to “second fixing flap”.  
Claims 2 and 3 recites the limitation "the second fixing flap".  Claim 13 recites, “the angle of the second inclined part” and “the angle of the first inclined part”.  Claim 19 recites, “the rotational displacement of the second” and “the rotational displacement of the first”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites, “A carrier head for a polishing apparatus, comprising: a base rotating during a polishing process wherein a substrate is located under the base; a membrane of claim 1; and a retainer ring configured to be in contact with a polishing pad during the polishing process and formed as a shape of a ring apart from the bottom portion of the membrane”; the claim should read, “The carrier head for the polishing apparatus, comprising: a base rotating during the polishing process wherein the substrate is located under the base; the membrane of claim 1; and a retainer ring configured to be in contact with 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11, 14, and 24 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bibby (WO0021715).
Regarding claim 1, Bibby teaches a membrane (46) of a carrier head (10) for a polishing apparatus, comprising (Fig. 3):
a bottom portion (48) formed of flexible material to press a substrate (60) during a polishing process (Figs. 1 and 3; Page 4, Para. 4);
a side portion formed of at least one material including flexible material and extending from the edge of the membrane bottom portion (48) (Fog. 3; see annotated Fig. 3);
and a second fixing flap formed of flexible material, including a first inclined part formed to be inclined upwardly and radially inwardly and a second inclined part formed to be inclined upwardly and radially outwardly, wherein the second fixing flap extends from one of the side portion and a first fixing flap (see annotated Fig. 3).
claim 2, Bibby teaches wherein an auxiliary pressure chamber is formed with at least partially surrounded by the second fixing flap and the second fixing flap above at least one of main pressure chambers (see annotated Fig. 3).
Regarding claim 3, Bibby teaches wherein the second fixing flap includes a third extending part which is connected with the second inclined part and extends upwards away from the bottom portion (see annotated Fig. 3).
Regarding claim 4, Bibby teaches wherein the end of the second fixing flap is formed at the third extending part, and the end of the second fixing flap is fixed at the outer surface of a base of the carrier head (see annotated Fig. 3).
Regarding claim 6, Bibby teaches wherein the second inclined part is formed as at least partially inclined in a predetermined section (see annotated Fig. 3).  
Regarding claim 11, Bibby teaches wherein the first fixing flap extends from the upper part of the side portion (see annotated Fig. 3).
Regarding claim 14, Bibby teaches wherein at least one of the first inclined part and the second inclined part is at least partially formed as one of flat surface, curved surface (see annotated Fig. 3).
Regarding claim 24, Bibby teaches a carrier head (10) for a polishing apparatus, comprising (Fig. 1): 
a base rotating during a polishing process wherein a substrate (60) is located under the base (Description, Page 4, Para. 8); 
a membrane (46) of claim 1 (Fig. 1); 
and a retainer ring (40) configured to be in contact with a polishing pad (62) during the polishing process and formed as a shape of a ring apart from the bottom portion of the membrane (46) (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Bibby (WO0021715).
Regarding claim 15, Bibby teaches wherein a plurality of partition flaps (124, 125) are formed from the bottom portion inside of the side portion (Fig. 4; see annotated Fig. 4).
Bibby teaches several different embodiments.  Bibby does not teach the embodiment with the configuration of the fixing flaps from claim 1, in the same embodiment as the partition flaps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of partition flaps on the membrane taught in the embodiment shown in Fig. 3, because the embodiment (Fig. 4) with the partition flaps teaches fluid pressurization for applying a force to the membranes and wafer, increasing the removal rate of polishing on the wafer (Page 8, Paras. 7 and 10).
Regarding claim 16, Bibby teaches wherein the plurality of the partition flaps are arranged concentrically (membrane 46, 122 is circular, therefore partition flats are concentric with outer membrane flaps, Page 4, Para. 4; Page 6, Para. 7).

    PNG
    media_image1.png
    418
    463
    media_image1.png
    Greyscale

Bibby, annotated Fig. 3
Allowable Subject Matter
Claims 13 and 17-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723